771 N.W.2d 789 (2009)
Keith Gayle DAVIS, Plaintiff-Appellee,
v.
FOREST RIVER, INC., Defendant-Appellant, and
Kitsmiller RV, Inc., Defendant.
Docket No. 136114. COA No. 270478.
Supreme Court of Michigan.
September 15, 2009.

Order
On order of the Chief Justice, the motion by defendant-appellant for extension of the time for filing its reply brief is considered and it is GRANTED IN PART ONLY. The time for filing is extended to September 28, 2009.
Motions by General Motors Company, Chrysler Group LLC, Ford Motor Company, and the Recreational Vehicle Industry Association and the National Marine Manufacturers Association for leave to file briefs amicus curiae are considered and they are GRANTED.